EXHIBIT 10.3
 

 
Water Science, LLC
1800 NW 89th Place
Miami, Florida 33172


March __, 2010






EAU Technologies, Inc.
1890 Cobb International Blvd., Suite A
Kennesaw, Georgia 30152


 
Re:
Limited Waiver of Section 2.4 of Warrant Agreement dated May 9, 2007, and
Section 9 of Second Amended and Restated Senior Secured Convertible Promissory
Note dated October 6, 2008, as amended on March 10, 2009 and August 27, 2009



Gentlemen:



Reference is made to (a) the Warrant Agreement dated May 9, 2007, by and between
Water Science, LLC (the "Investor") and EAU Technologies, Inc. (the "Company"),
and (b) the Second Amended and Restated Senior Secured Convertible Promissory
Note, dated as of October 6, 2008 and amended as of March 10, 2009 and August
27, 2009, by and between the Investor and the Company (the "Second Amended
Convertible Note").


The Board of Directors of the Company, or the Compensation Committee thereof,
has approved the issuance of 100,000 of shares of its $0.0001 par value common
stock at a sales price of $1.00 per share to Theodore C. Jacoby, Jr., a director
of the Company.  Investor hereby agrees that the issuance of the shares of stock
will not cause an adjustment in (a) the Conversion Price of $1.00 pursuant to
Section 9 under the Second Amended Convertible Note, or (b) the Purchase Price
pursuant to Section 2.4 of the Warrant Agreement.



 
Very truly yours,
     
WATER SCIENCE, LLC
          /s/ Peter F. Ullrich   
Peter F. Ullrich
 
Manager

 
 



 
 

--------------------------------------------------------------------------------

 
